DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24 line 8, the recitation “another electro-pneumatic unit” implies the presence of other electro-pneumatic units.  However, no other units are indicated as being present, as such it is unclear how many units are part of the claimed invention.
Claim 24 recites the limitation "the trailer output line" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the inverse valve" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the trailer control module" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 19-21 and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,121,872 to Durling.
Re-claim 16, Durling discloses a brake system, comprising: a service brake control module 230; a parking brake with a spring brake chamber 284, the service brake control module controls at least a first pressure module 260 to brake a first set of wheels; a parking brake control module 186 controls the spring brake chamber to brake a second set of wheels (such as associated with 218) and to control the first pressure module 260 to brake the first set of wheels; a trailer control module 162 controls braking to a trailer; the parking brake control includes a trailer output line 184 coupled to the trailer control module (via line 188) and an inverse valve 12 controlled by the trailer output line 184 to enable a pneumatic control for the first pressure module 260.  Column 5 lines 29-61 describe a brake actuation for the first pressure module as initiated by operation of the parking brake control module.  Venting of lines 184/188 results in the venting of lines 250/254 thus actuating the parking brake of the first pressure module 260.

Re-claim 19, the service brake control module controls the braking of the first set of wheels through the first pressure module 260 and the second set of wheels through a second pressure module 218, the parking brake control module 186 controls the second pressure module 218 to actuate the spring brake chamber upon a parking brake request.  The request is carried out by actuation of 186.
Re-claim 20, the parking brake control module includes a parking brake control unit to pneumatically control the trailer control module and/or the spring brake chamber, an inverse valve 12 is a standalone unit, the parking brake control unit is a standalone unit.
Re-claim 21, the inverse valve 12 includes an output 33 pneumatically control the first pressure module and a second pressure module 260.  Each pressure module is subject to control via line 254 and line 250.
Re-claim 27, the vehicle includes a foot brake valve (as part of unit 230) controlled by a driver, further comprising: at least one further select high valve 252 (i.e. check valve) is arranged downstream of an output of the inverse valve 12 to select a higher pressure between the output of the inverse valve (along line 250) and the foot brake valve (along line 262) to pneumatically control a braking force at least one axle (such as the front axle).
Re-claim 28, Durling discloses a vehicle, comprising: a brake system, including: a service brake control module 230; a parking brake with at least one spring brake chamber 284, the service brake control module controls at least a first pressure module 260 to brake a first set of wheels; a parking brake control module 186 controls the spring brake chamber to brake a 
Re-claim 29, Durling discloses a method for providing a redundant brake system for a vehicle, which includes at least one service brake control module 230 and a parking brake with a spring brake chamber 284, the service brake control module controls at least a first pressure module 260 to brake a first set of wheels, the method comprising: controlling, by a parking brake control module 186, a brake pressure at the at least one spring brake chamber to brake a second set of wheels (those assigned to units 218); and controlling, by the parking brake control module, the first pressure module to brake the first set of wheels (those assigned to units 260); a trailer control module 162 controls braking to a trailer; the parking brake control includes a trailer output line 184 coupled to the trailer control module (via line 188) and an inverse valve 12 controlled by the trailer output line 184 to enable a pneumatic control for the first pressure module 260.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2008 009 043 B3 to Szell et al. in view of US 5,718,486 to Vollmer et al.
Re-claim 24, Szell et al. teach a brake system, comprising: a service brake control module 2; a parking brake with a spring brake chamber (see actuator 34), the service brake control module controls at least a first pressure module 60/92 to brake a first set of wheels; a parking brake control module 10 controls the spring brake chamber to brake a second set of wheels and to control the first pressure module 60/92 to brake the first set of wheels (see lines 425-428).  However, Szell et al. fail to teach another electro-pneumatic unit arranged downstream of a trailer output line of the parking brake control module to electronically modulate a trailer control module.
Vollmer et al. teach a trailer brake system in which another electro-pneumatic unit 19 arranged downstream of a trailer output line of the parking brake control module to electronically modulate a trailer control module 11.  The electro-pneumatic unit provides for an electrically controlled modulation of the trailer output line, and influence of the trailer brake system (see 
Re-claim 25, the electro-pneumatic unit of Vollmer et al. is an electro-pneumatic valve as a standalone unit.
Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22, 23 and 26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   Regarding claim 22, the prior art of record fails to anticipate or render obvious a brake system, comprising an electro-pneumatic unit is arranged between the inverse valve and the first pressure module to control the first pressure module by modulating an output of the inverse valve.  Regarding claim 26, the prior art of record fails to anticipate or render obvious a brake system, comprising a control unit to electronically control a pneumatic brake pressure, wherein the first pressure module and/or the second pressure module are electronic pressure modulators and/or include at least one of: a relay valve, a select high valve, a pressure control valve, and wherein the pressure control valve is controlled by the control unit to provide compressed air to the select high valve, the select high valve being configured to receive further compressed air from an inverse valve and to provide the higher received compressed air to the relay valve as control input to modulate a brake pressure in accordance to a brake demand.
Response to Arguments
Applicant's arguments filed September 28, 2021 have been fully considered but they are not persuasive.  The remarks regarding the outlet line 184 (of Durling) being a non-electrical line (see page 10 of the remarks), as it is a pneumatic fluid line have been considered.  However, it is noted that claims 16, 28 nor 29 recite or imply a trailer output line as being electrical or electronic.  It is further noted that the trailer output line 48 of the instant application is disclosed as a pneumatic control signal line (see paragraph 41 of the US publication).  As such it appears the remarks are more specific than the claim language, or what is disclosed in the specification.  As such the rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   Herges et al. and McCann each teach a trailer brake system.
The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
October 20, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657